Citation Nr: 9927600	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a degenerative 
arthritis of the lumbosacral spine.

2.  Entitlement to service connection for back disability 
other than degenerative arthritis of the lumbosacral spine.

3.  Entitlement to service connection for a lung disability 
due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disability 
due to an undiagnosed illness.

5.  Entitlement to a permanent and total rating for pension 
purposes.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970 and from December 1990 to June 1991, to include service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee. 

At a March 1999 hearing before the undersigned member of the 
Board, the veteran submitted a statement withdrawing his 
claim for a compensable rating for a laceration to the chin.  
At the hearing the veteran stated that he had applied to the 
Social Security Administration for SSI, but he did not think 
that Social Security had any medical records not already in 
his VA claims file.  At the hearing the veteran was told that 
he would be provided an additional 90 days in which to submit 
any further statement from a physician regarding his back 
disability.  No further evidence has been submitted.

In May 1999, the RO sent a letter to the veteran informing 
him that he had been scheduled to appear for a hearing before 
a member of the Board on March 8, 1999.  The veteran returned 
this letter to the RO stating that he did not receive the 
letter prior to his March 1999 hearing and that he did not 
wish to withdraw his hearing.  The Board understands the 
veteran's confusion and can not explain why the veteran was 
sent notice of his hearing after the hearing had been held.  
Regardless, the veteran did appear and did testify at his 
March 1999 hearing.  Consequently, his request for a hearing 
has been satisfied and appellate consideration may proceed.

The issue of entitlement to service connection for a skin 
disability due to an undiagnosed illness, the issue of 
entitlement to service connection for a lung disability due 
to an undiagnosed illness, and the issue of entitlement to a 
permanent and total rating for pension purposes are addressed 
in the remand at the end of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claim for service connection for 
degenerative arthritis of the lumbosacral spine has been 
obtained.

2.  Degenerative arthritis of the lumbosacral spine 
productive of pain on motion was manifested within one year 
of the veteran's discharge from service in June 1991.

3.  The claim of entitlement to service connection for a back 
disability other than degenerative arthritis of the 
lumbosacral spine is not plausible.






CONCLUSIONS OF LAW

1.  The incurrence of degenerative arthritis of the 
lumbosacral spine during wartime service is presumed.  
38 U.S.C.A. §§ 1101, 1112 (West 1991);  38 C.F.R. § § 3.307, 
3.309 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disability other than 
degenerative arthritis of the lumbosacral spine.  38 U.S.C.A. 
§, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Service incurrence of arthritis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

As a preliminary matter the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  

A "well grounded" claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  For a direct service connection 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).
 
An April 1969 service medical record reveals that the veteran 
reported an auto accident 7 to 10 days previously.  He had 
been treated at a local hospital.  He had improved until the 
previous night when he did some unaccustomed exercises.  
Examination revealed no vertebral tenderness and no muscle 
spasm.  The impression was muscle strain.  The veteran 
complained of a sore back in October 1969.  No diagnosis was 
recorded.  The remainder of the service medical records from 
the veteran's first period of service, including the June 
1970 discharge examination report, are negative for evidence 
of any back disability.

The veteran submitted a copy of an April 1969 newspaper 
clipping describing the auto accident he experienced in April 
1969.  The article notes that the veteran was standing beside 
his car which was disabled on the side of the road.  Another 
car drove into his stalled car injuring him and two of his 
friends.  All of them were take to the hospital.

An August 1986 National Guard examination report is negative 
for evidence of a back disability.  The veteran was examined 
in April 1991 for demobilization after serving in the Persian 
Gulf.  On his Report of Medical History the veteran denied 
recurrent back pain.  The April 1991 demobilization 
examination report is also negative for evidence of a back 
disability.  The RO made several attempts to obtain any 
additional medical records from the veteran's second period 
of service but none were available.

A March 1992 VA outpatient treatment report notes that the 
veteran had complaints of numbness and pain in his right leg.  
The diagnosis was degenerative joint disease of the 
lumbosacral spine.  In May 1992 the veteran was noted to have 
mild spasm of the back.  The diagnosis was chronic back 
strain.  A June 1992 computed tomography scan revealed the 
veteran to have a mild central and right posterolateral disc 
bulge at the level of the interface between L4 and L5.

On VA examination in December 1992 the veteran reported that 
he noticed pain in his lower back beginning approximately one 
year previously.  He reported pain and numbness radiating 
down his right hip, leg and foot.  Examination revealed some 
decrease in the range of motion of the spine.  There was 
spasm of the paraspinal muscles on the right.  The diagnoses 
included degenerative joint disease of the lumbosacral spine, 
spina bifida occulta, and right L4 radiculopathy. 

The veteran appeared before a hearing officer in August 1993.  
The veteran testified that he injured his back in an 
automobile accident in 1969.  At that time he was kept 
overnight at a private hospital and then he was released.  
The veteran reported that he started going to a VA facility 
in 1989 or 1990 for back treatment.  He believed that he 
reinjured his back while serving in Saudi Arabia where he 
lifted 50-pound kegs of powder.  He stated that he had been 
in heavy duty construction work for twenty years after his 
first period of active duty.  His back did not start 
bothering him until about 1990.

On VA examination in August 1995 the veteran stated that he 
had a back disability due to his years and years of hard 
work, beginning at age 13.  He thought that a motor vehicle 
accident in 1969 may have caused the pain to get started, but 
he was not sure.  The diagnoses included chronic low back 
syndrome and degenerative bone and joint disease of the 
lumbosacral spine and both sacroiliac joints.

At the March 1999 hearing, the veteran testified that he 
injured his back in service in 1969.  His back did not start 
bothering him until 1991 or 1992.  He reported no treatment 
for his back until 1991 or 1992.  He handled 54 pound 
projectiles while serving in the Persian Gulf, but he did not 
recall having back strain at that time.  The veteran stated 
that a physician had told him that he thought that the 
veteran's back disability might be related to his automobile 
accident in 1969, but he had never obtained a written 
statement to that effect.  

While the veteran was in a car accident in 1969 and did 
receive treatment for muscle strain at that time, the later 
medical evidence for the veteran's first period of active 
duty and for the period through the veteran's second period 
of active duty, including reports of physical examinations 
performed in June 1970, August 1986, and April 1991, are 
negative for any evidence of a back disability.  Although 
various back disorders have been diagnosed since the 
veteran's second period of active duty, there is no medical 
evidence suggesting that any of the diagnosed disorders is 
etiologically related to service.  The Board notes that the 
provisions of 38 C.F.R. § 3.317 (1998), relating to 
compensation for Persian Gulf veterans for certain 
disabilities due to undiagnosed illnesses, are not applicable 
to the veteran's back claim since his back disability has 
been attributed to diagnosed disorders.  Therefore, the Board 
concludes that to the extent that the veteran is seeking 
service connection for any back disability other than 
degenerative arthritis of the lumbosacral spine, his claim 
must be denied as not well grounded.

In view of the medical evidence showing that the veteran was 
found to have degenerative arthritis of the lumbosacral spine 
within one year of his discharge from service in June 1991, 
the Board has found the claim for service connection for this 
disability to be well grounded.  The Board is satisfied that 
all available evidence necessary for an equitable disposition 
of this claim has been satisfied.  The Board notes that the 
noted manifestations of the disability in March 1992 included 
pain and that the presence of degenerative arthritis of the 
lumbosacral spine was confirmed on the VA examination in 
December 1992.  Therefore, the Board is satisfied that this 
disability was manifested to a compensable degree within one 
year of the veteran's discharge from service in June 1991.  
The Board has reviewed the record and has found no 
appropriate basis for rebutting the presumption of service 
incurrence of this disability.  Accordingly, service 
connection is warranted for degenerative arthritis of the 
lumbosacral spine.
ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine is granted.

Entitlement to service connection for back disability other 
than degenerative arthritis of the lumbosacral spine is 
denied.


REMAND

The veteran seeks entitlement to service connection for a 
skin disability due to an undiagnosed illness and entitlement 
to service connection for a lung disability due to an 
undiagnosed illness.  A review of the record reveals that the 
RO denied these claims by rating action in November 1995.  
The veteran submitted a timely notice of disagreement with 
respect to these claims and a statement of the case was 
issued in February 1996.  However, a substantive appeal 
received from the veteran in March 1996 was limited to the 
issue of entitlement to a permanent and total rating for 
pension purposes.  Following the February 1996 statement of 
the case, the veteran and his representative made no further 
reference to the claim for service connection for a skin 
disability or a lung disability until the March 1999 hearing.  
Therefore, it appears to the Board that the veteran has not 
submitted a timely substantive appeal with respect to either 
of these issues.  However, before the Board decides whether 
the veteran has perfected an appeal with respect to either of 
these issues, the veteran should be provided a statement of 
the case addressing the timeliness issues and afforded a 
reasonable opportunity to respond.  See VAOPGCPREC 9-99.

The veteran also seeks a permanent and total rating for 
pension purposes.  At his March 1999 hearing the veteran 
indicated that his disabilities had increased in severity 
since his last VA examination, which was held in August 1995.  
Furthermore, the record indicates treatment for psychiatric 
complaints and the record does not contain a VA psychiatric 
examination report.

The Board further notes that the record indicates that the 
veteran has had some recent employment.  A current work 
history should be obtained from the veteran.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case on the issues of whether he has 
submitted a timely substantive appeal 
with respect to the denial of service 
connection for lung disability and 
whether he has submitted a timely 
substantive appeal with respect to the 
denial of service connection for skin 
disability.  The statement of the case 
should include an explanation of the 
applicable law, a summary of the 
pertinent procedural history, and an 
explanation of why the Board is proposing 
to dismiss the veteran's appeal with 
respect to these issues.  The veteran 
should be afforded an appropriate 
opportunity to respond.

2.  The RO should send the veteran a 
pension application form and request that 
the veteran accurately fill in the 
employment and education data and return 
the document to the RO. 

3.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claim for a permanent 
and total rating for pension purposes.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  

4.  The RO should schedule the veteran 
for VA general medical, psychiatric and 
orthopedic examinations to determine the 
nature and extent of all of his claimed 
disabilities.  All tests and studies 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiners for review.  The 
psychiatric examiner must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The psychiatrist should also 
provide an opinion as to the social and 
occupational impairment resulting from 
any psychiatric disability found.  The 
other examiners should also provide 
opinions concerning the impact of the 
veteran's disabilities on his ability to 
work.  A complete rationale should be 
given for all opinions and conclusions 
expressed.
		
5.  After the above has been 
accomplished, the RO should undertake any 
other indicated development and then 
readjudicate the claim for a permanent 
and total rating for pension purposes.  
In readjudicating the claim, the RO 
should assign percentage ratings for all 
appropriate disabilities in accordance 
with the Schedule for Rating 
Disabilities.  In determining the 
schedular percentage rating for any 
psychiatric disability, the RO should 
consider both the former rating criteria 
for the evaluation of mental disorders, 
38 C.F.R. § 4.132 (1996), and the new 
schedular criteria for rating mental 
disorders, 38 C.F.R. § 4.130 (1998), 
rating the veteran's disability by 
reference to whichever schedular criteria 
are more favorable to him.  The RO should 
then consider the "average person" 
standard under 38 U.S.C.A. § 1502(a)(1) 
(West 1991) as well as the 
"unemployability" standard under 38 
C.F.R. §§ 4.17 and 3.321(b)(2).  

6.  If a permanent and total rating for 
pension purposes is not granted, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  The appropriate 
diagnostic codes and a discussion of 
their applicability to each of the 
veteran's disabilities, and a discussion 
of the "average person" and 
"unemployability" standards, should be 
included.  The veteran and his 
representative should be given the 
appropriate period of time in which to 
respond.  


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

